DETAILED ACTION
Response to Arguments
Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive.
In response to pages 7-9, the applicant states that the prior arts does not disclose determining the values for MAR1, ATT1, MAR2 and ATT2 on a line and determining an effectiveness score for the intervention based on the determined values.  In reply, Savoor discloses a method and system for determining the maximum bit rate at previous time “previous value” and current time “current value” on a line ; determining  attenuate values at previous time “previous value” and current time “current value” on the line [Par. 0017-0018, 0029, 0032, 0043 and 0047] and determining an effectiveness score (E) for the intervention based on the determined values of MAR1, MAR2, ATT1, and ATT2 [Par. 0032 discloses a score assigned to each measurement value such as historic value and current value and flag assigned based on the comparing between the calculated of score of each measurement value with a benchmark, Par. 0018, 0028, 0033, 0036, 0039]; and determining whether a further intervention is required in accordance with the determined E [Par. 0033 and 0048 discloses if flag is green no more repair otherwise repair again].  So, Savoor discloses the claimed invention.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Trundle is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Savoor discloses the claimed invention as showed in Final office action and Trundle disclose a method and system for computing an efficiency score after completing repair and comparing it with a threshold to determine if the system meet a standard [Par. 0057 discloses a result which computes after a test, compare with a threshold to determine if the user need to request another service or not.].  Since, Trundle discloses a same concept for allowing a provider to determine if a user need to request another service based on comparing the performance value after repairing with threshold.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for comparing the performance after repairing with threshold to determine if a user need to request for another service or not  as disclosed by Trundle into the teaching of Savoor.  The motivation would have been to provide an efficiency repair.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Savoor discloses the claimed invention as showed in Final office action and Trundle disclose a method and system for computing an efficiency score after completing repair and comparing it with a threshold to determine if the system meet a standard [Par. 0057 discloses a result which computes after a test, compare with a threshold to determine if the user need to request another service or not.].  Since, Trundle discloses a same concept for allowing a provider to determine if a user need to request another service based on comparing the performance value after repairing with threshold.  Therefore, it would have been obvious to one of ordinary skill in the art to try before the effective filing date of claimed invention to apply a method and system for comparing the performance after repairing with threshold to determine if a user need to request for another service or not  as disclosed by Trundle into the teaching of Savoor.  The motivation would have been to provide an efficiency repair.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414